TOMEN POWER CORPORATION and Includible Subsidiaries, f.k.a. Toyo Construction Company and Subsidiaries, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.TOMEN POWER CORP. v. COMMISSIONER OF INTERNAL REVENUE12955-96United States Tax Court2000 U.S. Tax Ct. LEXIS 98; July 12, 2000, Entered *98  CAMERON W. WOLFE, Jr., Counsel for Petitioner, San Fransicso, CA.PAUL R. ZAMOLO, Assistant District Counsel, San Francisco, CA.Robert P. Ruwe, Judge RUWE, ROBERT P.DECISIONPursuant to the stipulation of the parties filed in the above-entitled case, and incorporating herein the facts stipulated by the parties as the findings of the Court, it isORDERED AND DECIDED: That there is a deficiency in income tax due from the Petitioner for the taxable year 1989 in the amount of $ 57,556.00;That there is no deficiency in income tax due from, or overpayment due to, the Petitioner for the taxable year ended December 31, 1990; That there is an overpayment in income tax due to the Petitioner for the taxable year 1991 in the amount of $ 2,406.00, which was paid on September 20, 1992, and for which amount a claim for refund could have been filed under the provisions of I.R.C. § 6511(b)(2), on March 29, 1996, the date of the mailing of the notice of deficiency; and That there are no penalties due from the Petitioner for the taxable years 1989, 1990 and 1991, under the provisions of I.R.C. § 6662(a)*99  .* * * * * * It is hereby stipulated that the Court may enter the foregoing decision in the above-entitled case in accordance with the Stipulation of the parties submitted herewith.STIPULATIONIt is hereby stipulated that the following statement shows the Petitioner's income tax liability for the taxable years 1989, 1990 and 1991:1989Tax liability, computed withoutallowance for net operatingloss carrybacks from 1990 and1992 to 1989, and capitalloss carrybacks from 1990,1991 and 1992 to 1989:$ 4,867,985.00Tax assessed and paid(March 15, 1990):$ 2,594,638.00Less allowance made on June 17,1991, pursuant to claim filedon April 30, 1991:268,794.00$ 2,325,844.00Less tentative carrybacksallowance made on June 24, 1991:2,325,844.00Net tax assessed and paid:0.00Deficiency without allowancefor net operating losscarrybacks from 1990 and 1992to 1989, and capital losscarrybacks from 1990, 1991and 1992 to 1989:$ 4,867,987.00Reduction in liability due tonet operating loss carrybackand capital loss carrybackfrom 1990 to 1989:641,483.00Deficiency in income tax afterallowance for net opeartinglos carryback and capitalloss carryback from 1990 to 1989:$ 4,226,502.00Reduction in liability due tocapital loss carryback from 1991 to 1989:3,673,926.00Deficiency in imcome tax afterallowance for capital losscarryback from 1991 to 1989:552,576.00Reduction in liability due tonet opearting loss andcapital loss carrybacks from1992 to 1989:495,020.00Deficiency in income tax afterallowance for capital losscarryback and net operatingloss carryback from 1992 to 1989:$ 57,556.00*100 1990Tax liability, computed without allowance fornet operating loss carryback from taxable yearended September 30, 1991, to taxable year endedDecember 31, 1990:$ 2,129,252.00Tax assessed and paid (March 15, 1991):1,528,648.00Deficiency without allowance for net operatingloss carryback:$ 601,104.00Reduction in liability due to net operating losscarryback:601,104.00Deficiency, after allowance for net operatingloss carryback:NoneNo net operating loss carryback claim filed1991Tax liability, computed without allowance fornet operating loss carryback from 1992 to 1991:$ 94,446.00Tax assessed and paid (September 20, 1992):2,739.00Deficiency without allowance for net operatingloss carryback:$ 91,707.00Reduction in liability due to net operating losscarryback:94,113.00Overpayment:$ 2,406.00I.R.C. §§ 6512(b)(3)(B) and 6511(b)(2) Return filed September 20, 1992 pursuant to 6-month extension granted for filing the return, from March 15, 1992 to September 15, 1992Ni claim filedAGreement executed July 10, 1995 (extending statutory period to March 31, 1996)Deficiency notice mailed March 29, 1996*101   It is further stipulated that there are no penalties due from the Petitioner for the taxable years 1989, 1990 and 1991, under the provisions of I.R.C. § 6662(a).It is further stipulated that the notice of deficiency, dated March 29, 1996, upon the above-entitled case is based, does not propose partnership adjustments in respect of the ToyoWest II partnership of which Petitioner was a partner for the taxable years 1989, 1990, 1991 and 1992; and that partnership adjustments to ToyoWest II were subject to a partnership proceeding, at Tax Court Docket Nubmer 3735-98, and that the parties (Petitioner Tomen Power Corporation and Respondent) have executed a closing agreement with respect to the items which were the subject of the partnership proceeding, and that these items are no longer partnership items; and that the parties' resolution of the ToyoWest II items are reflected in the amounts shown in this stipulation and decision.It is further stipulated that this decision and stipulation filed with respect to the above entitled case include Petitioner's liabilities as successor by merger with Toyo Energy Corporation, San Diego, California, for the taxable*102  year ended December 31, 1990.It is further stipulated that, effective upon the entry of the decision by the Court, the Petitioner waives the restriction contained in I.R.C. § 6213(a), prohibiting the assessment and collection of the deficiency (plus interest) until the decision of the Tax Court has become final.It is further stipulated that interest will be assessed as provided by law and that interest included in any amount shown in this decision.STUART L. BROWNChief CounselInternal Revenue Service